Name: Council Regulation (EEC) No 1493/88 of 3 May 1988 on the conclusion of the Protocol setting out the fishing rights and financial compensation provided for in the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal for the period from 29 February 1988 to 28 February 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2 . 6 . 88 Official Journal of the European Communities No L 137 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1493 / 88 of 3 May 1988 on the conclusion of the Protocol setting out the fishing rights and financial compensation provided for in the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal for the period from 29 February 1988 to 28 February 1990 Whereas it is in the Community's interest to approve this Protocol , HAS ADOPTED THIS REGULATION: Article 1 The Protocol setting out the fishing rights and financial compensation provided for in the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal for the period from 29 February 1988 and 28 February 1990 is hereby approved on behalf of the Community . The text of the Protocol is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 155 (2 ) ( b ) thereof, Having regard to the proposal from the Commission 0 ), Having regard to the opinion of the European Parliament ( 2 ), Whereas pursuant to the second paragraph of Article 17 of the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal ( 3 ), as last amended by the Agreement of 20 November 1985 ( 4 ), the two Parties entered into negotiations to determine the amendments or additions to be made to the Agreement on the expiry of the application period of the Protocol ; Whereas , as a result of these negotiations , a Protocol setting out the fishing rights and financial compensation provided for in the said Agreement for the period from 29 February 1988 to 28 February 1990 was initialled on 28 January 1988 ; Whereas , under Article 155 (2 ) ( b ) of the Act of Accession , the Council is required to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions , case by case , with a view to the conclusion of fisheries agreements with third countries ; whereas the said procedures need to be determined in this particular case ; Article 2 To take into consideration the interests of the Canary Islands , the Protocol referred to in Article 1 and , to the extent necessary for its implementation , the provisions of the common fisheries policy on the conservation and management of fishery resources shall also apply to vessels sailing under the flag of Spain which are recorded on a permanent basis in the registers of the competent authorities at local level (registros de base) in the Canary Islands , under the conditions defined in Note 6 of Annex I to Council Regulation (EEC ) No 1135 / 88 of 7 March 1988 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in the trade between the customs territory of the Community , Ceuta and Melilla and the Canary Islands ( s ).t 1 ) OJ No C 81 , 29 . 3 . 1988 , p. 3 . ( 2 ) OJ No C 122 , 9 . 5 . 1988 . ( 3 ) OJ No L 226 , 29 . 8 . 1980 , p. 17 . ( 4 ) OJ No L 361 , 31 . 12 . 1985 , p . 87 . ( 5 ) OJ No L 114 , 2 . 5 . 1988 , p. 1 . Official Journal of the European Communities 2 . 6 . 88No L 137 / 2 Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community . Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1988 . Fof the Council The President M. BANGEMANN